Hughes, J.
A practical mind might question whether the amount involved and the moral issue justify the expense of this protracted litigation. The majority of the court is of the opinion that litigants should be unhampered and not discouraged. On this point there appears to be some authority. Kopplin v. Quade (1911), 145 Wis. 454, 130 N. W. 511.
The evidence in this case was in dispute, and sustains the civil court’s finding that there was an oral agreement that defendant would pay plaintiff for his services as a court reporter. In view of this finding the amounts due the plaintiff *148were certain and stated. His act of cashing a check marked “in full” did not constitute an accord and satisfaction.
The first item in plaintiff’s account upon which this suit was brought was $11.60 earned in 1940. The suit not having been brought until 1948, the statute of limitations, sec. 330.19 (3), had run and the court should have disallowed that amount. The judgment is modified by deducting such amount therefrom. The respondent is entitled to costs.
By the Court. — Judgment modified by deducting $11.60 therefrom and, as so modified, is affirmed.